      Case: 1:19-cv-00395 Document #: 44 Filed: 09/03/19 Page 1 of 5 PageID #:305




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

LIEUTENANT SHARON ROBINSON,                       )
DIRECTOR WINONA HANNAH,                           )
SERGEANT MARCELLA SAWYER,                         )
TELECOMMUNICATIONS CARLA                          )
KIMBER, SERGEANT VERONICA                         )      Case No. 19-cv-00395
HARRIS and OFFICER LAWANDA                        )
BURRAS,                                           )      Honorable Martha M. Pacold
                                                  )
                   Plaintiffs,                    )
                                                  )
         v.                                       )
                                                  )
CHICAGO STATE UNIVERSITY,                         )
CAPTAIN JAMES MADDOX, individually                )
and in his official capacity, LIEUTENANT          )
CHARLES STEWARD, individually and in              )
his official capacity,                            )
                                                  )
                   Defendants.                    )


               DEFENDANTS’ MOTION FOR AN EXTENSION OF TIME
         TO FILE RESPONSE TO AMENDED COMPLAINT AND FOR STAY OF
         MANDATORY INITIAL DISCOVERY PILOT PROGRAM DISCLOSURES

         Defendants Chicago State University, Captain James Maddox, and Lieutenant Charles

Steward1 (collectively “Defendants”), by and through their attorneys Husch Blackwell LLP,

move for an extension of time to file their Motion to Dismiss Plaintiffs’ Amended Complaint and

to comply with the Court’s Mandatory Initial Discovery Pilot (“MIDP”). In support of their

Motion, Defendants state as follows:

    1. On January 18, 2019, Plaintiffs filed a 31 page Complaint, composed of more than 107

         paragraphs. (Dkt. 1). Defendants were given a 28 day extension of time to file their


1
 Defendant Steward, who is no longer employed at Chicago State, has not been served with the summons
or Complaint. This motion should not be construed as acceptance of service on behalf of Defendant
Steward.


DocID: 4843-8215-5427.5
Case: 1:19-cv-00395 Document #: 44 Filed: 09/03/19 Page 2 of 5 PageID #:305




   responsive pleading. (Dkt. 10). Defendants’ Motion to Dismiss was filed March 29, 2019.

   (Dkt. 11).

2. By order of this Court, Plaintiffs were given 53 days to file their response to Defendants’

   Motion to Dismiss. (Dkt. 17). On May 21, 2019, Plaintiffs filed their Response in

   Opposition to Defendants’ Motion to Dismiss (“Plaintiffs’ Response”). (Dkt. 18).

3. Pursuant to a Court Order, Defendants filed their Reply in Support of Their Motion to

   Dismiss on June 10, 2019. (Dkt. 26).

4. On July 18, 2019, Plaintiffs filed their Sur-Reply in Opposition to Defendants’ Motion

   Dismiss. (Dkt. 38).

5. On July 30, 2019, Judge Feinerman granted in part and denied in part Defendants’

   Motion to Dismiss. (Dkt. 40).

6. Plaintiffs were given until August 20, 2019 to file an Amended Complaint if they so

   choose. (Dkt. 40).

7. Judge Feinerman also ordered that Defendants’ response to either the remaining claims in

   Plaintiffs’ Complaint or to Plaintiffs’ potential Amended Complaint would be due

   September 5, 2019. (Dkt. 40).

8. Judge Feinerman also ordered that the parties’ MIDP disclosures would be due

   September 9, 2019. (Dkt. 40).

9. On August 20, 2019, Plaintiffs’ filed their 33 page Amended Complaint consisting of 127

   allegations, many with multiple subparts. (Dkt. 41).

10. On August 23, 2019, pursuant to an Executive Committee Order, this case was reassigned

   as part of the Honorable Martha M. Pacold’s docket. (Dkt. 42).




                                            2
Case: 1:19-cv-00395 Document #: 44 Filed: 09/03/19 Page 3 of 5 PageID #:305




11. On August 26, 2019, Judge Feinerman entered a minute entry striking an upcoming

   status conference and directing the parties to contact Judge Pacold regarding any further

   proceedings.

12. Defendants intend to file a second Motion to Dismiss.

13. Federal Rule 12 provides at least 21 days for Defendants to respond to a complaint,

   whereas the September 5, 2019 deadline set by Judge Feinerman (Dkt. 40), only provided

   Defendants with 16 days to respond to Plaintiffs’ Amended Complaint.

14. Moreover, due to the length of Plaintiffs’ Amended Complaint, the amount of newly

   added allegations, and the need to determine if these allegations alter Defendants’ prior

   legal arguments, however, Defendants request additional time in order to fully analyze

   Plaintiffs’ Amended Complaint, research any impact on prior legal arguments, and file a

   Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12.

15. Accordingly, Defendants request an extension of two weeks to file their Motion to

   Dismiss Plaintiffs’ Amended Complaint, to and including September 19, 2019.

16. This request for an extension of time is made in good faith, will not prejudice either

   party, and is not intended to cause any undue delay.

17. Defendants also request that the Court stay any requirement to make disclosures under

   the MIDP until the Court rules upon the Motion to Dismiss referenced above.

18. Last year, the Court amended the rules governing the MIDP so that MIDP disclosures are

   not required while a motion to dismiss is pending.         See Amended Standing Order

   Regarding Mandatory Initial Discovery Pilot Project (N.D. Ill., Dec. 1, 2018) (MIDP is

   not triggered until an Answer is filed pursuant to Federal Rule 12(a)).




                                            3
    Case: 1:19-cv-00395 Document #: 44 Filed: 09/03/19 Page 4 of 5 PageID #:305




   19. Because some, if not all, of Plaintiffs’ claims in the Amended Complaint may be

       dismissed as a result of Defendants’ Motion to Dismiss, MIDP disclosures would be

       premature and may lead to unnecessary costs and burden for all parties.

   20. Accordingly, Defendants’ request that the Court stay any requirement to serve MIDP

       disclosures until after Defendants’ Motion to Dismiss is resolved.

   21. This request for stay of MIDP disclosures is made in good faith, will not prejudice the

       parties, and is not intended to cause any undue delay.

   22. The undersigned counsel has attempted to confer with Plaintiffs’ counsel, but received

       any automated message that counsel is out until September 4, 2019.

   WHEREFORE, for the reasons stated above, Defendants respectfully request an extension of

time of two weeks days to file their Motion to Dismiss Plaintiffs’ Amended Complaint, to and

including September 19, 2019, and for a stay of MIDP disclosure responses until after

Defendants’ Motion to Dismiss can be ruled upon.

Dated: September 3, 2019                     Respectfully submitted,

                                             HUSCH BLACKWELL LLP

                                             By: /s/ Lisa J. Parker__________

                                                    Lisa J. Parker (#6230008)
                                                    120 South Riverside Plaza, Suite 2200
                                                    Chicago, IL 60606
                                                    (312) 655-1500
                                                    (312) 655-1501 (Facsimile)
                                                    lisa.parker@huschblackwell.com
                                                    John W. Borkowski (#6320147)
                                                    1251 North Eddy Street, Suite 200
                                                    South Bend, IN 46617
                                                    (574) 239-7010
                                                    (574) 287-3116 (Facsimile
                                                    john.borkowski@huschblackwell.com

                                                    Attorneys for Defendants

                                                4
    Case: 1:19-cv-00395 Document #: 44 Filed: 09/03/19 Page 5 of 5 PageID #:305




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 3rd day of September 2019, a copy of the above and

foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all those individuals currently electronically registered

with the Court.



                                                            /s/ Lisa J. Parker




                                                5
